Exhibit 10.7a
NATIONAL DENTEX CORPORATION
INCENTIVE COMPENSATION PLAN
PRINCIPAL FEATURES OF THE PLAN
Participation in the Plan
At the start of each plan year, the Compensation Committee of the Board of
Directors of National Dentex Corporation shall select who will participate in
the Plan for that year.
Standard Bonus
The standard bonus, as used herein, represents the percentage of Base Salary
that is applicable to a National Dentex executive based upon his/her corporate
responsibilities.
Determination of Participant’s Bonus
Participants in the Plan will earn incentive compensation based on the
attainment of corporate earnings targets, expressed in terms of Net Income
before taxes and consistent with the Company’s budget.
Other Provisions
     1. Standard bonuses calculated as a percentage of base salary, will use for
that calculation, annualized salary earnings in effect at the end of the Plan
Year.
     2. Bonus payments will be calculated annually based on audited operating
results and distributed within two and one-half months of the close of the
Company’s fiscal year.
     3. The bonus payment will be determined based upon the Income before Taxes
of the Company as outlined in Schedule B. Should the targets not be met, the
individual participant may be eligible for up to 25% of the standard bonus based
upon his/her individual performance as subjectively reviewed by the President
and the Board of Director’s Compensation Committee.
     4. Eligibility of a participant to receive a full, or a partial bonus
require continuous employment within National Dentex Corporation to the date
actual bonus distributions are made.
     5. New hire status, promotion, transfer, retirement, disability or death
does not eliminate or terminate eligibility, and distribution to any participant
or beneficiary in this category is pro-rated to that portion of the year
employed in a position covered by the Plan.
     6. This Plan may be revoked or revised at any time, in total or as it
applies to any individual whose performance is unsatisfactory, by the Board of
Directors and does not constitute a legally binding commitment. Any deviation
from the Plan requires approval of the National Dentex Corporation Compensation
Committee.

